                 Case 1:18-cv-09598-VEC Document 140
                                                 141 Filed 03/04/21 Page 1 of 2


USDC SDNY                                    RoNnr & RoNAr, LLP
DOCUMENT
ELECTRONICALLY FILED
DOC #:
                                                   ATTORNEYS AT LAW
                                                  THE RONAI BUILDING
                                                   34 ADEE STREET
                                                                                    MEMO ENDORSED
DATE FILED: 3/4/2021                           PORT CHESTER, NY I0573
                                               TELEPHONE (9 t 4) A24-47 7 7




                                                                            March 4.2021


       VIA ECF
       The Honorable Valerie E. CaProni
       United States District Court
       Southem District of New York
       40 Foley Square
       New York, NY 10007

                                                                                         et al'
               Re:      Gergely csikos v. S.M. Construction & contracting, Incorporated,
                        Docket No. : 1 8-cv-09598-VEC


        Your Honor:

                                                                                  above referenced action'
                As you may recall, we represent Plaintiff, Gergely csikos, in the

               please allow this correspondence to serve as (1) the parties 'Joint letter" submission
        pursuant to the order of January 5,2021 IDE Dal; (2) a letter
                                                                        motion to adjoum the pre-trial
                                                            (3) as a {equest to convert same into a pre-
        conference from March l2,202lto March 26,202: and
        motion conflerence.

               On January ll,2OZl, Defendant/Third-Party Plaintiff/Fourth-Party
                                                                                  Plaintiff 230 Park
        South Apartments, Inc. filed its Fourth-Party complaint against
                                                                        IR Holdings, LLC, Parkview
                                                   Answeri to the Fourth-Party Complaint were due on
        Developers ,LLCand Ian Reisner. IDE 129]-however,'the
        February rg,202t IDE 136-13g], to date,                Fourth-party Defendarits have failed to
        appear in the action.

                                                                               the non-appearance- of-the
               Today, the parties conferred and discussed the issue regarding
        Fourth-Party Defendants and the impending conference- Jeffrey
                                                                        v.a1!]ien: counsel for Defendant
        230 park South Apartments,Inc. advised u", thut he had spoken
                                                                       with vincent Avery1 and that Mr'
                                                                        Defendants' Answers shortly' As
        Avery had assured him that he would be filing the Fourth-Party
                                                                     of the pre-trial conference presently
        such, Mr. Van Etten requested our consent to-an adjournment
        scheduled for March 12,2021



         I Fourth-Party Defendant lan Reisner is being represented by counsel for Third-Party Defendant Remodel
                                                                                                                Art CorP.




                    NEW YORK, NEW YORK                                STAMFORD, CONNECTICUT
                                             141 Filed 03/04/21 Page 2 of 2
             Case 1:18-cv-09598-VEC Document 140




      As set forth in Mr. Van Etten previous letter, the parties agree that no substantial future
discovery will be required. [DE 120] Once Fourth-Party Defendants appears in this action,
discovery will be substantially complete and pursuant to FRCP 56(b), the parties may file
Summary Judgment motions within thirty days.

       In view of the foregoing, the parties jointly request that the pre-trial conference presently
scheduled for March 12,2021, be adjourned two weeks, and further, be converted into a pre-
motion conference to set a briefing schedule of the Summary Judgment motions.

            Thank you for your attention to this matter.

                                                           Respectfully yours,




                                                                             i (Ho3e23)




Cc:   All   parties via ECF




              Application GRANTED. The pretrial conference is
              adjourned to March 26, 2021 at 11:00 a.m. The
              parties' joint letter is due by March 18, 2021. The
              parties must appear for the hearing by calling (888)
              363-4749, using the access code 3121171 and the
              security code 9598.
             SO ORDERED.




             HON. VALERIE CAPRONI
             UNITED STATES DISTRICT JUDGE                                        3/4/2021
